Order and judgment (one paper), Supreme Court, New York County (Robert Lippmann, J.), entered July 18, 2002, which denied plaintiff’s application for attorneys’ fees, unanimously affirmed, with costs.
In light of the full history of this dispute between plaintiff landlord and various tenants of the residential building in question (see e.g. Solow v Bradley, 273 AD2d 75 [2000]; Solow v Wellner, 205 AD2d 339 [1994], affd 86 NY2d 582 [1995]; Solov*136ieff Gallery Co. v Langston, 167 AD2d 325 [1990]), and defendant’s decision to pay all claimed rent arrears and forgo his viable claim for a rent abatement, the court properly exercised its discretion in determining that plaintiff was not entitled to attorneys’ fees. Even assuming that plaintiff should be viewed as having substantially prevailed, the imposition of attorneys’ fees would be unfair under the particular circumstances of this case (see Jacreg Realty Corp. v Barnes, 284 AD2d 280 [2001]; Nesbitt v New York City Conciliation & Appeals Bd., 121 Misc 2d 336, 340 [1983]; see also Solow v Wellner, 205 AD2d at 340). We have considered and rejected plaintiffs remaining arguments. Concur—Nardelli, J.P., Mazzarelli, Andrias, Sullivan and Lerner, JJ.